NUMBER 13-13-00572-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JESUS ALEJANDRO RODRIGUEZ,                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is currently before the Court on appellant's second unopposed

extension of time to file the brief. The reporter’s record was filed on February 25, 2014,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). This Court has previously granted appellant one extension of time of 90
days to file the brief, and appellant now seeks an additional 90 days, until September 25,

2014, to file the brief.

       The Court GRANTS appellant’s second unopposed motion to file the brief and

ORDERS the Honorable Edmund K. Cyganiewicz to file the brief on or before September

25, 2014. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.   No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4). The Clerk of this Court is ORDERED to serve a copy of this order on the

Honorable Edmund K. Cyganiewicz by certified mail, return receipt requested.

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of June,2014.




                                            2